Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims, filed on 11/10/2020, have been examined  Claims 1-2, 5, 9, 11-13, and 30 have been amended.  Claims 14-28 have been canceled.  Claims 31-35 have been added.  Claims 1-13 and 29-35 are pending. 

Priority

Acknowledgment is made of applicant's claim for the priority of application No. PCT/CN2018/086593, filed on May 11, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/10/2020, 3/17/2021, 6/7/2021, and 9/01/2021 have been entered and references cited within have been considered.

Drawings
The drawings filed on 11/10/2020 are accepted.

Claim Objections
Claims 9 and 29 are objected to for using acronyms SAR without first defining it.
Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by R4-1804016 (“Discussion on solutions to satisfy SAR requirements for NR HPUE”, CMCC, 3GPP TSG-RAN WG4 Meeting #86bis, R4-1804016, 2018.4.5, hereinafter referred to as R4-’016). 

Regarding claim 1, R4-’016 discloses 
a method of transmitting information, comprising: 
determining, by a user equipment (UE), whether the UE supports a preset adjustment function, wherein the preset adjustment function instructs a base station to, based on specific absorption rate (SAR) capability information of the UE, dynamically adjust resource configuration information for the UE when the UE is in a high power mode (HPUE) (sections 2.2 and 3, wherein the UE reports its capability for implementing different duty cycles values for typical SAR requirements. It means the duty cycles and the uplink/downlink configurations for all NR HPUEs are adjustable); 
determining, in response to that the UE supports the preset adjustment function, target resource configuration information corresponding to a preset high power mode (sections 2.2 and 3, wherein the UE declares the maximum supported uplink duty cycle first; then the UE obtains the local SAR requirement from the network; and finally, the UE is allowed to do power back off up to its implementation); and 
transmitting, when the UE is in the preset high power mode, information according to the target resource configuration information  (sections 2.2 and 3, wherein the UE implements a high flexibility on HPUE uplink resource usage as the Observation 4).

Regarding claim 2, R4-’016 discloses everything as applied above. R4-’016 further discloses 
setting, in response to that the UE does not support the preset adjustment function, resource configuration information corresponding to a predetermined second preset high power mode as the target resource configuration information (section 3.1, wherein the number of uplink symbols/slots in a certain evaluation period scheduled by the network is beyond the UE capability, which is considered to be the corner case, the UE is allowed to do power back off up to its implementation. It means the UE implements the second preset high power mode for the power backup).

Regarding claim 3, R4-’016 discloses everything as applied above. R4-’016 further discloses 
wherein determining the target resource configuration information corresponding to the preset high power mode comprises:
determining whether the UE currently supports the preset adjustment function (section 3.1, wherein UE could obtain the latest local SAR requirement from the network, e.g. indicating SAR requirement in system information); 
sending, in response to that the preset adjustment function is currently supported, supported indication information to the base station, wherein the supported indication information comprises the SAR capability information of the UE (section 3.1, wherein UE could obtain the latest local SAR requirement from the network, e.g. indicating SAR requirement in system information, and only report the corresponding capability to the network); and 
receiving the target resource configuration information dynamically adjusted by the base station based on the SAR capability information (section 3.2, wherein RAN4 needs to further evaluate and define the allowed maximum uplink duty cycle in a certain evaluation period to satisfy certain SAR requirement).

Regarding claim 4, R4-’016 discloses everything as applied above. 3GPP further discloses 
wherein the SAR capability information comprises:
a reference uplink proportion, or a SAR indication value corresponding to a preset uplink proportion (section 3.2 wherein defining different maximum uplink duty cycle values for typical SAR requirements).

Regarding claim 5, R4-’016 discloses everything as applied above. R4-’016 further discloses 
wherein sending the supported indication information to the base station is triggered by at least one of following conditions: 
volume of service to be transmitted by the UE meets a preset traffic condition; 
the UE moves to a preset cell edge area; 
power consumption of the UE meets a preset power consumption condition (section 2.1, wherein Type A UE: can meet both type1 and type2 SAR requirements with all UL/DL configurations); or
area movement information of the UE meets a preset terminal control condition. 

Regarding claim 6, 3GPP discloses everything as applied above. 3GPP further discloses 
wherein sending the supported indication information to the base station comprises:
sending, to the base station, a preset indication value indicating that the UE currently supports the preset adjustment function (sections 2.1 and 3.1, wherein Type A UE: can meet both type1 and type2 SAR requirements with all UL/DL configurations, and reporting the corresponding capability to the network); and/or
sending, to the base station, the SAR capability information corresponding to the preset high power mode, such that the base station dynamically adjusts the resource configuration information based on the SAR capability information.

Regarding claim 8, R4-’016 discloses everything as applied above. R4-’016 further discloses 
wherein transmitting information according to the target resource configuration information comprises: 
determining whether the target resource configuration information I currently valid according to preset aging information (section 3.1. If the number of uplink symbols/slots in a certain evaluation period scheduled by the network is beyond the UE capability, which is considered to be the corner case, the UE is allowed to do power back off up to its implementation.  It means that UE wont need to do power back off if the resource configuration is valid, i.e., meeting its capability); and 
transmitting, in response to that the target resource configuration information is valid, information according to the target resource configuration information (section 3.1. If the number of uplink symbols/slots in a certain evaluation period scheduled by the network is beyond the UE capability, which is considered to be the corner case, the UE is allowed to do power back off up to its implementation.  It means the UE would not need to do the power back off when the resource configuration information to transmit is valid. i.e., meeting its capability).

Regarding claim 9, R4-‘016 discloses 
a method of transmitting information, comprising:
receiving, by a base station, preset indication information from UE, wherein the preset indication information indicates that the UE supports a preset adjustment function, and the preset adjustment function instructs the base station to, based on SAR capability information of the UE, dynamically adjust resource configuration information for the UE when the UE is in a high power mode (HPUE) (sections 2.2 and 3, wherein the UE reports its capability for implementing different duty cycles values for typical SAR requirements. It means the duty cycles and the uplink/downlink configurations for all NR HPUEs are adjustable); 
determining, by the base station, target resource configuration information for the UE in a preset high power mode according to the preset indication information (sections 2.2 and 3, wherein the UE declares the maximum supported uplink duty cycle first); and
sending, by the base station, the target resource configuration information to the UE, such that the UE transmits information according to the target resource configuration information when the UE is configured in the preset high power mode (section 3.1, wherein UE could obtain the latest local SAR requirement from the network, e.g. indicating SAR requirement in system information). 

Regarding claim 10, R4-’016 discloses everything as applied above. R4-’016 further discloses 
receiving the preset indication information from the UE comprises: receiving a preset indication value and the SAR capability information corresponding to the preset high power mode from the UE, wherein the preset indication value indicates that the UE currently supports the preset adjustment function (sections 2.2 and 3, wherein the UE reports its capability for implementing different duty cycles values for typical SAR requirements); or 
receiving the SAR capability information corresponding to the preset high power mode from the UE; and 
determining the target resource configuration information for the UE in the preset high power mode according to the preset indication information comprises: determining a target uplink proportion according to the SAR capability information; and
determining the target resource configuration information for the preset high power mode based on the target uplink proportion.

Regarding claim 11, R4-’016 discloses everything as applied above. R4-’016 further discloses 
wherein the SAR capability information comprises a reference uplink proportion (sections 3 and 2.2, wherein SAR is related the UE maximum supported uplink duty cycle; and to restrict some TDD UL/DL configurations to meet SAR requirement); and 
wherein determining the target uplink proportion according to the SAR capability information comprises: 
determining the target uplink proportion according to the reference uplink proportion, wherein the target uplink proportion is less than or equal to the reference uplink proportion (section 3, wherein the UE reports its capability and obtains the latest local SAR requirement from the network. If the number of uplink symbols/slots in a certain evaluation period scheduled by the network is beyond the UE capability, which is considered to be the corner case, the UE is allowed to do power back off up to its implementation.  The reference uplink proportion is the SAR requirement from the network).  
.
Regarding claim 12, R4-’016 discloses everything as applied above. R4-’016 further discloses 
wherein the SAR capability information comprises a SAR indication value corresponding to a preset uplink proportion (section 3.1, wherein UE needs to declare the maximum supported uplink duty cycle in a certain evaluation period during the SAR verification depending on its capability. The value of maximum supported uplink duty cycle in a certain evaluation period can be different for a HPUE to satisfy different SAR requirement); and
wherein determining the target uplink proportion according to the SAR capability information comprises: 
determining the target uplink proportion according to a preset SAR upper limit and the SAR indication value corresponding to the preset uplink proportion (section 3.1, wherein UE needs to declare the maximum supported uplink duty cycle in a certain evaluation period during the SAR verification depending on its capability. The value of maximum supported uplink duty cycle in a certain evaluation period can be different for a HPUE to satisfy different SAR requirement).

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 13, and 29-35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over R4-’016 in view of Zeng et al. (USPub: 2019/0081657, hereinafter referred to as Zeng). 

Regarding claim 7, R4-’016 discloses everything as applied above. R4-’016 does not explicitly disclose sending, in response to that the preset adjustment function is not currently supported, unsupported indication information to the base station.  However, this concept is well known in the art as disclosed by Zeng. In the same field of endeavor, Zeng discloses 
sending, in response to that the preset adjustment function is not currently supported, unsupported indication information to the base station (para. 121, lines 13-17).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zeng’s method into R4-‘016’s invention. One of ordinary skill in the art would have been motivated to “provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration” (para. 93, lines 2-5).
R4-‘016 and Zeng disclose everything as applied above. R4-‘016 and Zeng further disclose
receiving the target resource configuration information determined by the base station in response to the unsupported indication information, wherein the target resource configuration information comprises resource configuration information preset by the base station for the preset high power mode (R4-‘016’s section 3.1, wherein UE obtains the latest local SAR requirement from the network, which is related with the UE’s capability for its HPUE transmission). 

Regarding claim 13, R4-’016 discloses everything as applied above. R4-’016 does not explicitly disclose receiving the preset indication information from the UE comprises: receiving unsupported indication information from the UE.  However, this concept is well known in the art as disclosed by Zeng. In the same field of endeavor, Zeng discloses 
disclose receiving the preset indication information from the UE comprises: receiving unsupported indication information from the UE (para. 121, lines 13-17).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zeng’s method into R4-‘016’s invention. One of ordinary skill in the art would have been motivated to “provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration” (para. 93, lines 2-5).
R4-‘016 and Zeng disclose everything as applied above. R4-‘016 and Zeng further disclose 
wherein determining the target resource configuration information for the UE in the preset high power mode according to the preset indication information comprises:
determining resource configuration information preset for the preset high power mode as the target resource configuration information for the UE (R4-‘016’s section 3.1, wherein UE obtains the latest local SAR requirement from the network, which is related with the UE’s capability for its HPUE transmission).

Regarding claim 29, it is substantially the same as claim 1, except claim 29  is in UE equipment claim format. R4-‘016 discloses all the steps in claim 29 as in claim1.  R4-‘016 does not explicitly disclose the User equipment comprising a processor and a memory for storing instruction executable by the processor.  However, this concept is well known in the art as disclosed by Zeng. In the same field of endeavor, Zeng discloses 
the User equipment comprising a processor and a memory for storing instruction executable by the processor (FIG. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zeng’s method into R4-‘016’s invention. One of ordinary skill in the art would have been motivated to “provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration” (para. 93, lines 2-5).

Regarding claim 30, it is substantially the same as claim 9, except claim 30  is in a base station claim format. R4-‘016 discloses all the steps in claim 30 as in claim 9.  R4-‘016 does not explicitly disclose a base station, comprising: a processor, and a memory for storing instructions executable by the processor. However, this concept is well known in the art as disclosed by Zeng. In the same field of endeavor, Zeng discloses  
a base station, comprising: a processor, and a memory for storing instructions executable by the processor (FIG. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zeng’s method into R4-‘016’s invention. One of ordinary skill in the art would have been motivated to “provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration” (para. 93, lines 2-5).

Regarding claim 31, R4-’016 and Zeng disclose everything as applied above.  R4-’016 and Zeng further disclose 
wherein the processor is further configured to:
set, in response to that the UE does not support the preset adjustment function, resource configuration information corresponding to a second preset high power mode as the target resource configuration information (R4-‘016’s section 3.1, wherein the UE is allowed to do power back off up to its implementation. The back off the power means to choose a second preset high power mode).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zeng’s method into R4-‘016’s invention. One of ordinary skill in the art would have been motivated to “provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration” (para. 93, lines 2-5).

Regarding claim 32, R4-’016 and Zeng disclose everything as applied above.  R4-’016 and Zeng further disclose 
wherein determining the target resource configuration information corresponding to the preset high power mode comprises:
determining whether the UE currently supports the preset adjustment function (R4-‘016’s section 3.1, wherein the UE determines that If the number of uplink symbols/slots in a certain evaluation period scheduled by the network is beyond the UE capability, which is considered to be the corner case, the UE is allowed to do power back off up to its implementation);
sending, in response to that the preset adjustment function is currently supported, supported indication information to the base station, wherein the supported indication information comprises the SAR capability information of the UE (R4-‘016’s section 3.1, wherein the UE using the power back off (i.e., adjusting the power));  and 
receiving the target resource configuration information dynamically adjusted by the base station based on the SAR capability information (R4-‘016’s section 3.1, wherein UE could obtain the latest local SAR requirement from the network, e.g. indicating SAR requirement in system information).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zeng’s method into R4-‘016’s invention. One of ordinary skill in the art would have been motivated to “provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration” (para. 93, lines 2-5).

Regarding claim 33, R4-’016 and Zeng disclose everything as applied above.  R4-’016 and Zeng further disclose 
wherein sending the supported indication information to the base station is triggered by at least one of that:
volume of service to be transmitted by the UE meets a preset traffic condition; 
the UE moves to a preset cell edge area (R4-‘016’s section 3.1, wherein  If the number of uplink symbols/slots in a certain evaluation period scheduled by the network is beyond the UE capability, which is considered to be the corner case. The corner case means the cell edge area);
power consumption of the UE meets a preset power consumption condition; or
area movement information of the UE meets a preset terminal control condition.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zeng’s method into R4-‘016’s invention. One of ordinary skill in the art would have been motivated to “provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration” (para. 93, lines 2-5).

Regarding claim 34, R4-’016 and Zeng disclose everything as applied above.  R4-’016 and Zeng further disclose 
wherein sending the supported indication information to the base station comprises: 
sending, to the base station, a preset indication value indicating that the UE currently supports the preset adjustment function (R4-‘016’s section 3.1, wherein the UE performs the power back off indicates the UE supporting the preset adjustment function); and/or
sending, to the base station, the SAR capability information corresponding to the preset high power mode, such that the base station dynamically adjusts the resource configuration
information based on the SAR capability information.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zeng’s method into R4-‘016’s invention. One of ordinary skill in the art would have been motivated to “provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration” (para. 93, lines 2-5).

Regarding claim 35, R4-’016 and Zeng disclose everything as applied above.  R4-’016 and Zeng further disclose 
wherein determining the target resource configuration information corresponding to the preset high power mode further comprises: 
sending, in response to that the preset adjustment function is not currently supported, unsupported indication information to the base station Zeng’s para. 121, lines 13-17); and
receiving the target resource configuration information determined by the base station in response to the unsupported indication information, wherein the target resource configuration information comprises resource configuration information preset by the base station for the preset high power mode (R4-‘016’s section 3.2, wherein RAN4 needs to further evaluate and define the allowed maximum uplink duty cycle in a certain evaluation period to satisfy certain SAR requirement. Different from E-UTRA, it is proposed to define different maximum uplink duty cycle values for typical SAR requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zeng’s method into R4-‘016’s invention. One of ordinary skill in the art would have been motivated to “provide a useful mechanism for resolving intermodulation problems while still allowing a device to maintain a dual connectivity configuration” (para. 93, lines 2-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419